Citation Nr: 0007919
Decision Date: 03/23/00	Archive Date: 09/08/00

DOCKET NO. 97-14 227               DATE MAR 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for chronic low back pain.

2. Entitlement to service connection for chronic prostatitis.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from April 1979 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from January and June 1997 rating decisions of the
Department of Veterans Affairs (VA) Regional Office'(RO) in
Columbia, South Carolina. In the January 1997 rating decision, the
RO denied the veteran's claim of entitlement to service connection
for chronic low back pain. In the latter rating decision, his claim
for service connection for chronic prostatitis was denied on the
basis that the claim was not well grounded. The veteran timely
appealed these determinations to the Board.

Initially, the appeal also included a claim for service connection
for a psychiatric disorder, to include depression and/or
schizophrenia, which had also been denied by the RO in January
1997. However, in a January 1999 decision, the Board denied this
claim; thus, this issue is no longer on appeal. In that same
decision, the Board remanded his claims for service connection for
further development and adjudication. However, as the denial of the
veteran's claims for these benefits has been continued, the case
has been returned to the Board for further appellate consideration.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. The service medical records show that on several occasions the
veteran received treatment for low back pain, he currently has been
diagnosed with chronic low back pain and lumbosacral syndrome, and
a VA examiner has indicated that current low back disability is at
least as likely as not attributable to a lifting injury the veteran
asserts occurred during his active service.

- 2 - 

3. The service medical records reflect that the veteran was seen on
several occasions for treatment of genitourinary problems and
include a diagnosis of chronic prostatitis (questioned by another
examiner); the veteran has complained of continuous symptoms and
the record reveals numerous post-service diagnoses of chronic
prostatitis; and a VA physician has described the onset of the
veteran's prostatitis as occurring "coincident" with the onset of
low back pain, i.e., during service.

4. The veteran's claim for service connection for chronic
prostatitis is plausible.

CONCLUSIONS OF LAW

1. With resolution of all reasonable doubt in the veteran's favor,
the criteria for establishing service connection for chronic low
back disability have been met. 38 U.S.C.A. 1110, 5107(b) (West
1991); 38 C.F.R. 3.303 (1999).

2. The veteran has submitted a well-grounded claim of entitlement
to service connection for chronic prostatitis. 38 U.S.C.A. 5107(a)
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The service medical records show that the veteran was seen on
numerous occasions for complaints of low back problems, including
in an emergency room in October 1982. During service, examiners
also suspected that the veteran had either prostatitis or kidney
stones and that one of those disabilities caused the veteran's low
back pain. In addition, in October 1982, a physician diagnosed the
veteran as suffering from chronic prostatitis. However, another
examiner who examined the veteran that same day indicated that he
doubted that the veteran had that disability. Subsequent records
reflect further treatment for complaints of low back pain in

3 -

November 1984, and in April 1985, the same month that the veteran
was discharged from military service, he reported suffering from
"recurrent low back pain."

The veteran's claim for service connection for a low back
disability was filed at the RO in June 1996, and in June 1997, he
asserted a claim for service connection for chronic prostatitis. In
conjunction with his low back disability claim, in September 1996
the veteran was afforded a formal VA orthopedic examination. During
the examination, the veteran reported having suffered from
"ongoing" low back p ' for several years. In addition, he denied
having bowel or bladder dysfunction. The examiner indicated that
the veteran's low back symptoms were not radicular in nature.
Further, the examination revealed that the veteran had sensation to
light touch to all sensory dermatomes of both lower extremities. In
addition, his deep tendon reflexes were 3+ and "brisk but
symmetric." The physician also reported that the veteran had a
normal gait and that he was able to heel to toe walk without
difficulty. In addition, the examination disclosed that the veteran
had full range of motion and there was no evidence of trochanteric
sacroiliac joint tenderness. X- rays were negative and the examiner
diagnosed the veteran as having chronic low back pain.

In November 1997, the veteran testified at a hearing conducted
before a hearing officer at the RO. During the hearing, he reported
that he had had low back problems since service and that an in-
service examiner told him that it might be due to his chronic
prostatitis. Further, he indicated that, at discharge, he
complained of having low back problems. With regard to his
prostatitis, the veteran stated that it was initially diagnosed
during service and he reported that it had been chronic and
recurrent since that time. In this regard, the veteran indicated
that he was currently treating the disability with prescription
medications.

In February 1997 and July 1998, VA hospitalized the veteran for
treatment of schizophrenia and polysubstance abuse. The February
1997 discharge summary shows that, during the hospitalization, the
veteran complained of having a history of low back pain "for an
unspecified amount of time." In addition, the report reflects that
the veteran declined a request to have his prostate examined. The
discharge summary also indicates that no spinal abnormalities were
noted. The latter

- 4 -

hospitalization report reflects that the veteran was diagnosed as
having chronic low back pain and prostatitis; however, no findings
relating to either disability or any opinion as to the etiology of
either disability was offered.

Also of record is pertinent VA outpatient treatment records, dated
from October 1996 to January 1999. These records show that the
veteran was seen on several occasions for complaints of low back
pain and that he was diagnosed as having chronic low back pain and
"lumbosacral syndrome." There was also a notation in a May 1997
outpatient treatment entry in which an examiner indicated that the
veteran's low back pain might be secondary to his prostatitis. The
records further reflect that the veteran reported having a burning
sensation and difficulty when voiding; he was diagnosed on several
occasions as suffering from chronic prostatitis.

When this matter was before the Board in January 1999, the Board
noted that the veteran's pertinent medical history and remanded the
matter, primarily to have the veteran undergo a VA examination to
determine whether it was at least as likely as not that (1) his
prostatitis began during service and (2) whether there was an
organic basis for his chronic low back pain other than his
prostatitis. In addition, the Board indicated that the examining
physician should review the veteran's claims folder in conjunction
with the preparation of the report.

In compliance with the Board's remand instructions, in May 1999,
the veteran was afforded a formal VA examination. During the
examination, the veteran reported that he was on medical leave from
his regular employment as a truck driver. He indicated that he had
stopped working approximately three to four months previously as a
result of his low back pain, which he explained prevented him from
performing the physical labor required to load and unload trucks.
In addition, he provided a history of having chronic low back pain
since service. The examiner indicated that she had reviewed the
veteran's claims folder and reported that it reflected a history
consistent with his low back complaints. In addition, she stated
that the veteran currently denied having pain, weakness or
paresthesia in his lower extremities. The examiner also noted that
the records reflected that the veteran had a history of suffering
from prostatitis.

5 -

The examination of the veteran's low back revealed that he had no
"direct" area of tenderness to palpation, although the examiner
indicated that he exhibited diffuse tenderness to percussion. Range
of motion studies disclosed that the veteran had forward flexion
"to nearly toe touch," backward extension to 20 degrees, and
lateral flexion and rotation, bilaterally, each to 20 degrees. The
examiner diagnosed chronic low back pain, reproduced with hip
hyperextension, which may be an early sacroiliac problem. With
respect to the etiology of the disability, the examiner opined that
it was at least as likely as not secondary to a lifting injury
during service. The examiner also noted that the veteran's
prostatitis had its onset "coincident" in time with the onset of
his low back disability, i.e., during service. X-rays of the low
back were interpreted as showing slight reversal of the normal
lumbar lordosis, but were otherwise negative.

Finally, in numerous statements, the veteran essentially echoed the
contentions that he had voiced at the November 1997 personal
hearing and reiterated his belief that service connection was
warranted for each of these disabilities on the basis that he had
suffered from chronic low back pain and prostatitis since service.

II. Analysis

To establish service connection for a claimed disability, the
facts, as shown by the evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. See 38 U.S.C.A. 1131; 38 C.F.R. 3.303. When a
disease is first diagnosed after service, service connection may
nevertheless be established by evidence demonstrating that the
disease was in fact incurred during the veteran's service, or by
evidence that a presumption period applied. See 38 C.F.R. 3.303,
3.307, 3.309.

In addition, the chronicity provision of 38 C.F.R. 3.303(b) is
applicable where evidence, regardless of its date, shows that a
veteran had a chronic condition in service or during an applicable
presumption period and still has such condition. Such evidence must
be medical unless it relates to a condition as to which, under he

- 6 -

court's case law, lay observation is competent. If the chronicity
provision is not applicable, a claim may still be well grounded or
reopened on the basis of 38 C.F.R. 3.303(b) if the condition is
observed during service or any applicable presumption period,
continuity of symptomatology is demonstrated thereafter, and
competent evidence relates the present condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 488, 498 (1997).

A. Chronic Low Back Pain

The Board notes, at the outset, that the veteran has met his
initial burden of showing that his claim for service connection for
low back disability is "well grounded," meaning he has submitted
evidence sufficient to show that the claim is at least 66 plausible
... or capable of substantiation." Epps v. Gober, 126 F.3d 1464,
1468 (Fed. Cir. 1997). In addition, the Board is satisfied that all
relevant facts have been properly developed and no further
assistance to the veteran is required in order to comply with the
duty to assist. See 38 U.S.C.A. 5107(a).

Following review of the entire evidence of record, the Board
concludes that service connection for low back disability is
warranted. In reaching this determination, the Board notes that the
service medical records show that the veteran received treatment
for complaints of low back problems on several occasions and that
he reported suffering from recurrent low back pain at separation.
Further, the recent VA outpatient treatment and hospitalization
records reflect several recent diagnoses of low back pain (as well
as "lumbosacral syndrome"). The September 1996 and May 1999 VA
examiners both diagnosed chronic low back pain, and the latter
examiner indicated that the pain may be indicative of an early
sacroiliac problem. Significantly, while a May 1997 outpatient
treatment entry included a suggestion that the veteran's back pain
might be secondary to his prostatitis, the May 1999 examiner
opined, based upon examination of the veteran and a review of his
claims file, that it was at least as likely as not that the
veteran's chronic low back pain was attributable to the lifting
injury he reported suffering in service. In denying the claim, the
RO pointed to the absence of specific evidence of injury or trauma
suffered by the veteran during service. The Board notes, however,
that the veteran is competent to establish, by his own assertions,
that such injury took place (see

7 -

Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992)), and there is
no specific evidence to contradict such assertions.

When, after careful consideration of all procurable and assembled
data, a reasonable doubt arises regarding service origin, the
degree of disability, or any other point, such doubt will be
resolved in favor of the claimant. 38 U.S.C.A. 5107(b); 38 C.F.R.
3.102. Under the circumstances of this case, and with resolution of
all reasonable doubt in the veteran's favor, the Board finds that
service connection for chronic low back disability is warranted.

B. Chronic prostatitis

Because the RO has denied the veteran's claim for service
connection for chronic prostatitis on the basis that it was not
well grounded, the preliminary question to be answered in this case
is whether the veteran has in fact presented evidence of well-
grounded claim. A well-grounded claim is not necessarily a claim
that will ultimately be deemed allowable. It is a plausible claim,
properly supported with evidence. See 38 U.S.C.A. 5107(a); Epps v.
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 78,
81 (1990).

In order for a claim for service connection to be well-grounded,
there must be competent evidence (lay or medical, as appropriate)
of- (1) a current disability; (2) an in-service injury or disease;
and (3) a nexus between the current disability and the in-service
injury or disease. Epps, 126 F.3d at 1468; see also Caluza v.
Brown, 7 Vet. App. 498, 506 (1995).

As noted above, the service medical records show that in October
1982, the veteran was diagnosed as having chronic prostatitis,
although another examiner at that time indicated that he "doubted"
that the veteran had this disability. However,, in his statements
and hearing testimony, the veteran reports that he has suffered
from prostatitis since service, and indeed, VA treatment and
hospitalization records reflect numerous diagnoses of this
condition. Further, consistent with the Board's January 1999 remand
instructions, in the May 1999 the veteran was afforded a VA
examination. Although the Board requested that the examiner offer
specific opinion

- 8 -

as to the etiology of the veteran's back disorder, she also
essentially opined that, as with his low back disability, the onset
of the veteran's history of chronic prostatitis was coincident with
the veteran's period of service.

In any event, as discussed above, the record reflects in-service
treatment for genitourinary complaints and diagnoses of chronic
prostatitis in and post service. The veteran also asserts that he
has suffered from recurrent prostatitis since that time (which,
even without evidence of treatment, is sufficient to establish
continuity of symptomatology, see Savage, 10 Vet. App. at 496-497,
King v. Brown, 5 Vet. App. 19, 21 (1993), and Wilson v. Derwinski,
2 Vet. App. 16, 19 (1992)); and medical evidence suggesting the
possible onset of the disability during service (the opinion of the
May 1999 VA examiner). Hence, the Board finds that the veteran's
claim is, at least, plausible. See Epps; Savage; Caluza.
Accordingly, the Board finds that the veteran has submitted a well-
grounded claim of entitlement to service connection for chronic
prostatitis.

ORDER

Service connection for chronic low back disability is granted.

As evidence of a well-grounded claim for service connection for
chronic prostatitis has been presented, the appeal is granted to
this extent.

REMAND

As the veteran has submitted a well-grounded claim of entitlement
to service connection for chronic prostatitis, the RO must now
consider the claim on the merits. Prior to adjudication of the
claim on the merits, however, the Board finds that additional
development is warranted to fulfill the duty to assist.

While the evidence includes an opinion by the May 1999 joints
examiner suggesting the onset of chronic prostatitis in service,
the Board finds that an

- 9 -

examination and an opinion by a VA genitourinary specialist as to
the current extent and etiology of the veteran's prostatitis is
needed to adjudicate the claim on the merits. See Pond v. West, 12
Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405
(1991). However, prior. to scheduling such an examination, the RO
should obtain and associate with the claims file all outstanding
records of medical treatment of the veteran, to include those
associated with his regular VA outpatient care at the Columbia,
South Carolina, VAMC (Columbia VAMC) for this disability, records
of this treatment, dated subsequent to January 1999, so that the
physician's review of the veteran's documented medical history is
complete.

Accordingly, the Board hereby REMANDS this matter to the RO for the
following actions:

1. The RO should obtain and associate with the claims file all
outstanding records of pertinent medical treatment of the veteran's
chronic prostatitis. This should specifically include any
outstanding records of any outstanding records of VA medical care,
dated since January 1999, from the Columbia VAMC, as well as from
any other facility or source identified by the veteran. The aid of
the veteran and his representative in securing such records should
be enlisted, as needed. However, if any such records are not
available, or the search for any such records otherwise yields
negative results, that fact should clearly be documented in the
claims file.

2. After associating with the claims file all additional available
records, the RO should arrange for the veteran to undergo an
appropriate VA genito examination. It is imperative that the
physician who is designated to examine the veteran reviews the
evidence in his claimsfolder, including a complete copy of this
REMAND. All necessary tests and clinical studies

- 10-

should be accomplished, and all clinical findings must be reported
in detail. The examiner is requested to review the service medical
records and all pertinent post-service medical records and offer an
opinion as to whether it is at least as likely as not that the
veteran's chronic prostatitis is related to complaints or treatment
noted during the veteran's period of military service. In doing so,
the physician should specifically comment upon the apparently
conflicting diagnosis of chronic prostatitis in service, as well as
the comments in the assessment portion of the May 1997 VA
examiner's report. If the examiner is unable to provide the
requested information with any degree of medical certainty, he or
she should clearly so state. Otherwise, the physician must set
forth the complete rationale underlying any conclusions drawn or
opinions expressed, to include, as appropriate, citation to
specific evidence in the record, in a typewritten report.

3. To help avoid future remand, the RO should ensure that all
requested development has been completed (to the extent possible)
in compliance with this RE@ND. If any action is not undertaken, or
is taken in a deficient manner, appropriate corrective action
should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

4. Upon completion of the above development, and after undergoing
any other development deemed warranted by the record, the RO should
readjudicate the veteran's claim for service connection for chronic
prostatitis on the basis of all relevant evidence of record, and
all pertinent legal authority. The RO must provide adequate reasons
and bases for its decision, citing to all

governing legal authority and precedent, and addressing all issues
and concerns that were noted in this REMAND.

5. If the benefits sought by the veteran continue to be denied, he
and his representative must be furnished a Supplemental Statement
of the Case and given an opportunity to submit written or other
argument in response before the case is returned to the Board for
further appellate consideration.

The purpose of this REMAND is to accomplish additional development
and Adjudication and to ensure that all due process requirements
are met; it is not the Board's intent to imply whether the benefits
requested should be granted or denied. The parties need take no
action until otherwise notified, but they may furnish additional
evidence within the appropriate time period. See Kutscherousky v.
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104,108
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the RO to
provide expeditious handling of all cases that have been

- 12 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

- 13 -



